EXHIBIT 10.2

 

FORM

OF

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of
                    ,              by and between Sybron Dental Specialties,
Inc., a Delaware corporation (the “Company”), and                     , a
director of the Company (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available; and

 

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment; and

 

WHEREAS, applicable provisions of the Delaware General Corporation Law (the
“DGCL”), the Company’s Restated Certificate of Incorporation (the “Certificate”)
and the Company’s Bylaws (the “Bylaws”) require the Company to indemnify and
advance expenses to its directors to the fullest extent permitted by law and the
Indemnitee’s service as a director is, in part, in consideration of such
indemnification rights; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s service to the
Company, and to provide the Indemnitee with specific contractual assurances that
the protections promised by the DGCL, the Certificate and the Bylaws will be
available to the Indemnitee (regardless of, among other things, any amendment to
or revocation of the DGCL, the Certificate or the Bylaws, any change in the
composition of the Company’s Board of Directors or any acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of, and the advancing of expenses to, the Indemnitee to the
fullest extent permitted by law and as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee’s service
as a director of the Company, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, the Company and the Indemnitee agree
as follows:

 

1. Contractual Nature of Existing Indemnification Provisions. The
indemnification provisions contained in Section 145 of the DGCL, Article TENTH
of the Certificate and Article VIII of the Bylaws, as in effect on the date
hereof and as either may be amended to provide more advantageous indemnification
rights to the Indemnitee, shall be deemed to be a contract between the Company
and the Indemnitee and any amendment, modification, revocation or repeal of any
of such provisions of Section 145 of the DGCL, Article TENTH of the Certificate
or Article VIII of the Bylaws shall not limit any rights of the Indemnitee
hereunder to indemnification or the allowance of expenses.



--------------------------------------------------------------------------------

2. Subrogation. In the event the Company shall make any payments pursuant to
Section 145 of the DGCL, Article TENTH of the Certificate, Article VIII of the
Bylaws or this Agreement, the Company shall be subrogated, to the extent of such
payments, to all of the rights of recovery of the Indemnitee, who agrees to
execute all documents required and to do everything that may be necessary or
desirable to secure such rights, including the execution of such documents as
may be necessary to enable the Company to effectively bring suit to enforce such
rights.

 

3. Non-Exclusivity. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnitee’s right to indemnification under any provision of the
DGCL, the Certificate or the Bylaws.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law. Any suit relating to a breach by the Company of
its obligations pursuant to this Agreement must be brought before the Court of
Chancery for the State of Delaware, which court shall have exclusive
jurisdiction to hear and determine such matters.

 

5. Severability. The provisions of this Agreement are severable, and if any
clause or provision hereof shall be held invalid or unenforceable, in whole or
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision to the extent that such clause or provision is valid or enforceable,
and shall not in any manner affect any other clause or provision of this
Agreement.

 

6. Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by the parties hereto.

 

7. Binding Effect. This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
the Company’s assets and any successor by merger or operation of law) and shall
inure to the benefit of the heirs, personal representatives and estate of the
Indemnitee.

 

8. Effectiveness. The provisions of this Agreement shall cover claims, actions,
suits and other proceedings whether now pending or hereafter commenced and shall
be retroactive to cover acts or omissions or alleged acts or omissions which
heretofore have taken place. By way of example, but not of limitation, this
Agreement shall apply to all liabilities, known or unknown, contingent or
otherwise, that presently exist or arise in the future, regardless of whether
the liabilities relate to activities of the Indemnitee or the Company preceding
or subsequent to the date of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SYBRON DENTAL SPECIALTIES, INC. By:  

 

--------------------------------------------------------------------------------

    Stephen J. Tomassi     Vice President – General Counsel and Secretary    

 

--------------------------------------------------------------------------------

    Indemnitee –